UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted July 21, 2005
                              Decided July 21, 2005

                                     Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-1212

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Indiana, Hammond Division
      v.
                                              No. 3:02 CR 116-03
EDWARD JOHNSON,
    Defendant-Appellant.                      Rudy Lozano,
                                              Judge.

                                   ORDER

    Edward Johnson conspired with four others to rob a branch of the First State
Bank of Porter near Michigan City, Indiana. The robbery did not proceed according
to plan, and one of Johnson’s accomplices, Odell Corley, killed two tellers and
seriously wounded a security guard. Johnson pleaded guilty to two counts of bank
robbery resulting in death, 18 U.S.C. § 2113(e), and testified against Corley, who
was ultimately convicted and sentenced to death. The plea agreement includes a
waiver of Johnson’s right to appeal his sentences. In recognition of Johnson’s
cooperation, the government moved for a downward departure from the guideline
range of life imprisonment, see 18 U.S.C. § 3553(e); U.S.S.G. § 5K1.1, and
recommended a 40-year term. The district court accepted the government’s
recommendation and sentenced Johnson to 40 years on each count, to run
concurrently. Johnson filed a notice of appeal but his appointed counsel now moves
to withdraw because he cannot discern a nonfrivolous issue for appeal. See Anders
v. California, 386 U.S. 738 (1967). Counsel’s brief in support of his motion is
No. 05-1212                                                                  Page 2

facially adequate. We invited Johnson to respond to counsel’s motion, see Cir. R.
51(b), but he has not done so; thus we limit our review to those potential issues
explored by counsel. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir.
2002).

       Counsel first considers whether Johnson could argue that he is not bound by
the appeal waiver in the plea agreement but properly concludes that this argument
would be frivolous. A defendant’s knowing and voluntary waiver of his right to
appeal is valid and enforceable. See, e.g., United States v. Bownes, 405 F.3d 634,
636-37 (7th Cir. 2005); United States v. Gibson, 356 F.3d 761, 765 (7th Cir. 2004).
Counsel suggests no reason—and none is apparent from the record—why Johnson’s
waiver was anything other than knowing and voluntary. Furthermore, counsel has
not informed us that Johnson wants to withdraw his guilty plea and face the
possibility of a life sentence or the death penalty. See United States v. Knox, 287
F.3d 667, 671 (7th Cir. 2002).

      Counsel next considers arguing that the government should have moved for a
greater downward departure under U.S.S.G. § 5K1.1. But this potential argument
concerns Johnson’s sentence and, again, he waived his right to challenge his
sentence.

       We agree with counsel that the potential issues he has identified are
frivolous. Accordingly, we GRANT his motion to withdraw and DISMISS this
appeal.